               Case 1:20-cv-02723-DC Document 4 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

                      - against -                           :           ORDER

JOHNNY MARTINEZ,                                            :           99-CR-1048-4 (DC)
                                                                        20-CV-2723
                              Defendant.                    :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

               On March 11, 2020, the Second Circuit granted defendant Johnny
Martinez's motion for leave to file a successive 28 U.S.C. § 2255 motion, challenging his
18 U.S.C. § 924(c) conviction predicated on conspiracy to commit murder based on
Johnson v. United States, 135 S. Ct. 2551 (2015), and United States v. Davis, 139 S. Ct. 2319
(2019). Dkt. No. 205. On April 1, 2020, I directed the Clerk of Court to open a new civil
action and docket in that case Martinez's successive § 2255 petition that was attached to
the circuit court's March 11 Mandate. Dkt. No. 206. I further ordered that "[w]ithin
thirty days of the date of Martinez's submission, the United States Attorney's Office for
the Southern District of New York shall file an answer or other pleading in response to
the motion" and that "Martinez shall have thirty days from the date on which he is
served with the government's answer to file a response." Dkt. No. 206. Martinez's
successive § 2255 petition was docketed on April 1, 2020, but the Government never
responded. Accordingly, it is hereby ORDERED as follows:

                    (1) The Government shall respond to the motion by Monday, March 1,
2021; and

           (2) If Mr. Martinez wishes to submit reply papers, he shall do so by
Monday, March, 29, 2021.
            Case 1:20-cv-02723-DC Document 4 Filed 02/09/21 Page 2 of 2




             The Clerk of Court is directed to mail a copy of this Order to Mr. Martinez
and to the Government at the addresses listed below.

               SO ORDERED.

Dated:         New York, New York
               February 9, 2021
                                                           /s/ Denny Chin_____
                                                      DENNY CHIN
                                                      United States Circuit Judge
                                                      Sitting by Designation



To:      Johnny Martinez
         52655-054
         FCI Coleman-MED
         PO Box 1032
         Coleman, Florida 33521-1032

         Marguerite B. Colson, Esq.
         United States Attorney's Office, SDNY
         One Saint Andrew's Plaza
         New York, NY 10007




                                            2
